     Case 3:20-cv-00865-BAS-AHG Document 78 Filed 12/07/20 PageID.5816 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    SOUTH BAY UNITED                                    Case No. 3:20-cv-865-BAS-AHG
      PENTECOASTAL CHURCH, et al.,
12
                                                          ORDER SETTING BRIEFING
                                      Plaintiffs,
13                                                        SCHEDULE
             v.
14
      GAVIN NEWSOM, in his official
15
      capacity as the Governor of California, et
16    al.,
17                                   Defendant.
18
19          This case arises from the State of California’s regulations limiting the maximum
20    attendance capacity at places of worship during the coronavirus (SARS-CoV-2) pandemic.
21    Since commencing this action in May, Plaintiffs have filed three motions for preliminary
22    relief challenging California’s evolving regulations on places of worship. (ECF Nos. 12,
23    36, 53.) The Court has denied all three motions. (ECF Nos. 32, 39, 71.)
24          Most recently on October 15, 2020, the Court declined to enjoin the State of
25    California’s regulation in effect at the time. The Court had been granted jurisdiction upon
26    the Ninth Circuit’s July 29, 2020 Order, in which the Ninth Circuit remanded the case to
27    this Court for the limited purpose of determining whether the factual developments should
28    change the Court’s injunction analysis. (Order, South Bay United Pentecostal, et al v.

                                                    -1-
                                                                                          20cv865
     Case 3:20-cv-00865-BAS-AHG Document 78 Filed 12/07/20 PageID.5817 Page 2 of 3



1     Gavin Newsom, et al, No. 20-55533 (9th Cir. Jul. 29, 2020), ECF No. 74.) The Ninth
2     Circuit retained jurisdiction over the appeal and stayed Plaintiffs’ appeal pending the
3     limited remand. (Id.) The stay was lifted upon the Court’s issuance of the October 15,
4     2020 Order denying Plaintiffs preliminary relief.          (See Order, South Bay United
5     Pentecostal, et al v. Gavin Newsom, et al, No. 20-55533 (9th Cir. Oct. 22, 2020), ECF No.
6     81.)
7            On November 24, 2020, Plaintiffs filed with the Supreme Court of the United States
8     a Petition for Writ of Certiorari before Judgment. (Pet. for Writ of Cert. before J., South
9     Bay United Pentecostal, et al v. Gavin Newsom, et al (No. 20-746).) A week later, the
10    Ninth Circuit issued an Order deferring the proceedings in Plaintiffs’ appeal, pending the
11    Supreme Court’s resolution of a similar application for injunctive relief in Harvest Rock
12    Church, Inc. v. Newsom, No. 20A94 (Nov. 24, 2020).               (Order, South Bay United
13    Pentecostal, et al v. Gavin Newsom, et al, No. 20-55533 (9th Cir. Dec. 1, 2020), ECF No.
14    95.)
15           On November 25, 2020, the Supreme Court vacated the Governor of New York’s
16    restrictions on religious services. Roman Catholic Diocese of Brooklyn v. Cuomo, 592
17    U.S. ---- (Nov. 25, 2020), 2020 WL 6948354. Within several days of that ruling, the
18    Supreme Court vacated the district court’s Order in Harvest Rock Church, 1 and remanded
19    the case to the Ninth Circuit with instructions to remand to the Central District of California
20    for further consideration in light of the Supreme Court’s ruling in the New York action.
21    Harvest Rock Church v. Newsom, Gov. of CA, --- S.Ct. ----, 2020 WL 7061630 (mem.)
22    (Dec. 3, 2020).
23           On the same day, Plaintiffs in this action filed a renewed motion for a temporary
24    restraining order and application for an injunction pending appeal pursuant to Fed. R. App.
25    P. 8(a)(1)(C). (ECF No. 75.) Plaintiffs concurrently filed a parallel application with the
26
27
             1
               Harvest Rock Church, Inc. v. Newsom, No. LACV206414JGBKKX, 2020 WL 5265564 (C.D.
28    Cal. Sept. 2, 2020).

                                                   -2-
                                                                                              20cv865
     Case 3:20-cv-00865-BAS-AHG Document 78 Filed 12/07/20 PageID.5818 Page 3 of 3



1     Ninth Circuit. (Emergency Mot., South Bay United Pentecostal, et al v. Gavin Newsom, et
2     al, No. 20-55533 (9th Cir. Dec. 3, 2020), ECF No. 96.)
3            Plaintiffs request this Court to make a ruling prior to the weekend of December 12–
4     13, 2020, by requiring Defendants to file their response by December 9, 2020, and allowing
5     Plaintiffs to file a reply by December 11, 2020. (ECF No. 75 at 3.) California Defendants
6     in turn propose that Plaintiffs file supplemental briefings by December 9, 2020; Defendants
7     file a response by December 14, 2020; Plaintiffs file any reply by December 16, 2020; and
8     a hearing be held on December 18, 2020. (ECF No. 76 at 2.)
9            In light of Plaintiffs’ ongoing appeal and the changing developments concerning
10    California’s restrictions, the Court finds that further briefing is appropriate. The Court thus
11    adopts the California Defendants’ proposed briefing schedule. Further, provided the Ninth
12    Circuit has not acted on Plaintiffs’ parallel application before it, the parties should address
13    this Court’s jurisdiction in their forthcoming filings.
14           Accordingly, Plaintiffs are to file a supplemental brief on or before December 9,
15    2020. Defendants are to file a response on or before December 14, 2020. Plaintiffs are
16    to file any reply on or before December 16, 2020. In addition, the Court ORDERS the
17    parties to appear in a telephonic hearing on December 18, 2020, at 10:30 AM for oral
18    argument on Plaintiffs’ motion. 2
19
20           IT IS SO ORDERED.
21
22    DATED: December 7, 2020
23
24
25
26
27           2
              In light of California’s recently issued stay-at-home order, the hearing will be held telephonically.
      See Regional Stay Home Order, Regional Stay Home Order – NEW (Dec. 3, 2020), https://covid19. ca.
28    gov/stay-home-except-for-essential-needs/#stay-home-order.

                                                         -3-
                                                                                                           20cv865
